              Case 5:18-cr-00258-EJD Document 516 Filed 09/18/20 Page 1 of 3




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Vanessa.Baehr-Jones@usdoj.gov
10 Attorneys for United States of America

11                            UNITED STATES DISTRICT COURT
12                         NORTHERN DISTRICT OF CALIFORNIA
13                                    SAN JOSE VENUE

14   UNITED STATES OF AMERICA,                  ) CASE NO. 18-CR-00258 EJD
                                                )
15          Plaintiff,                          ) CERTIFICATE OF SERVICE
                                                )
16     v.                                       )
                                                )
17                                              )
     ELIZABETH HOLMES and RAMESH                )
18   “SUNNY” BALWANI,                           )
                                                )
19          Defendants.                         )
                                                )
20                                              )
                                                )
21

22

23

24

25

26

27

28
     [PROPOSED] ORDER
     18-CR-00258 EJD                            1
             Case 5:18-cr-00258-EJD Document 516 Filed 09/18/20 Page 2 of 3




 1          I, Jessica Rodriguez Gonzalez, am more than eighteen years old and not a party to this action. I

 2 certify that on September 18, 2020, the following documents:

 3          1. [UNREDACTED] United States’ Opposition To Defendants’ Motion To Dismiss Second

 4             And Third Superseding Indictments Based On Pre-Indictment Delay [DKT. 493 & 495]

 5

 6          2. [UNREDACTED] September 18, 2020 Declaration of AUSA Robert S. Leach in Support of

 7             United States’ Opposition To Defendants’ Motion To Dismiss Second And Third

 8             Superseding Indictments Based On Pre-Indictment Delay

 9
10 were served by electronic means on the following counsel of records in this case:

11          Kevin M. Downey
            kdowney@wc.com
12          Amy Mason Saharia
            asaharia@wc.com
13
            Katherine A. Trefz
14          ktrefz@wc.com
            Lance A. Wade
15          lwade@wc.com
            WILLIAMS AND CONNOLLY LLP
16          725 12th St NW
            Washington, DC 20016
17

18          John D. Cline
            cline@iohndclinelaw.com
19          LAW OFFICE OFJOHN D. CLINE
            235 Montgomery Street, Suite 1070
20          San Francisco, CA 94104
21
            Attorneys for Defendant Elizabeth Holmes
22

23 ///

24 ///

25 ///

26

27

28

     CERTIFICATE OF SERVICE
     18-CR-00258 EJD                                2
             Case 5:18-cr-00258-EJD Document 516 Filed 09/18/20 Page 3 of 3




 1         Jeffrey B. Coopersmith
           jcoopersmith@orrick.com
 2         Walter F. Brown
           wbrown@orrick.com
 3
           Randall S. Luskey
 4         rluskey@orrick.com
           Stephen A. Cazares
 5         scazares@orrick.com
           ORRICK, HERRINGTON & SUTCLIX'X'E LLP
 6         The Orrick Building
           405 Howard Sneet
 7
           San Francisco, CA 94105-2669
 8
           Attorneys for Ramesh Balwani
 9
10         I declare under penalty of perjury the foregoing is true and corrected.

11

12 DATED: September 18, 2020                               /s/                    ___________
                                                         JESSICA RODRIGUEZ GONZALEZ
13                                                       LEGAL ASSISTANT

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CERTIFICATE OF SERVICE
     18-CR-00258 EJD                                3
